Elmer T. Bolla, Deputy Attorney General, and Anne X. Alpern, Attorney General,
This department is in receipt of a recent communication from the former Acting Secretary of Revenue wherein it was stated that the Department of Revenue had received information from The Automobile Manufacturers Association that 1959 models of station wagon motor vehicles will exceed 80 inches in width, and you request us to advise you as to the proper interpretation of section 801 (/) of The Vehicle Code of May 1, 1929, P. L. 905, as amended, 75 PS §351, as it applies to these vehicles. You ask the following questions:
“1. Do station wagons bearing commercial registration fall within the provisions of Section 801 (f) of the Vehicle Code or is this section restricted to commercial vehicles of those types which are used solely for commercial purposes, that is, trailers, semi-trailers, trucks, etc.?
“2. Does Section 801 (f) of the Vehicle Code apply to station wagons bearing .commercial registration whose overall width is 80.7 inches, but that which is in excess of eighty (80) inches is composed of bumpers or wheel housings and is not the actual body of the vehicle?”
*88Section 801 (/) 1 of The Vehicle Code, supra, 75 PS §351, provides as follows:
“(f) Commercial motor vehicles, trailers, semitrailers, buses and omnibuses. — Every commercial motor vehicle, trailer, or semi-trailer, or every motor omnibus or motor bus, . . .
“1. Electric clearance lamps. — Every such vehicle, having a width at any part in excess of eighty (80) inches, shall be equipped with two (2) electric clearance lamps located on the extreme left side of such vehicle: . . .” (Italics supplied.)
In section 102 of The Vehicle Code, supra, 75 PS §2, the phrase “station wagon” is not defined. However, under the same section, a commercial motor vehicle is defined as follows:
“ ‘Commercial Motor Vehicle’. — Any motor vehicle designed for carrying freight or merchandise: . . .” (Italics supplied.)
Neither the word “freight” nor the word “merchandise” is defined in The Vehicle Code, supra.
The manufacturer designs a station wagon suitable for either passenger or commercial use. When an individual purchases a station wagon, it is that person who clearly designates the station wagon as a commercial or passenger motor vehicle upon the basis of his intended use of the same. If the station wagon is to be used for carrying freight or merchandise, the individual must register it as a commercial vehicle.
You have already been advised by this department that:
“Since station wagons are dually designed motor vehicles it is the only vehicle which the department registers according to its use. ...

“Station Wagons

“Used for' commercial purposes, as well as that of hauling passengers, are properly classified as com*89mercial motor vehicles. If used exclusively for hauling passengers, it shall be classified as a passenger motor vehicle. Luggage or baggage shall not be construed as commercial use or transportation of groceries, etc., by independent owner from store or market to residence of owner.
“Station wagons used by salesmen for the transportation of samples, by mechanics for the transportation of tools or equipment, by rural mail carriers for the transportation of mail and by business people for the transportation of radios, etc., must be registered in the commercial classification.
“Station wagons registered in the commercial class are restricted to truck speeds and are prohibited from operating through some of the parkways.
“In order to change the classification of these vehicles it will be necessary that the enclosed form RVT-10 be executed showing the reason for the change is ‘to be used for commercial purposes’. The application must be accompanied by the Pennsylvania certificate of title and the difference in the fee between passenger and the commercial rate.”
The result of an election to register the station wagon as a commercial motor vehicle subjects that vehicle to all of the provisions of The Vehicle Code, supra, relative to commercial motor vehicles. A station wagon registered as a passenger vehicle, of course, is not subject to such provisions.
Section 801 (/), supra, specifically relates to vehicles having a width at any part in excess of 80 inches. In your request you state that the station wagon motor vehicle will exceed 80 inches in width. The excess part is composed of bumpers or wheel housings. But any part of a motor vehicle must necessarily include bumpers, wheel housings, etc. A station wagon having a width in excess of 80 inches comes within the intend*90ment of section 801 (/) of.The Vehicle Code, supra.*
We are of the opinion; and you are, therefore, accordingly advised that:
1. A station wagon bearing commercial registration comes within the provisions of section 801 (/) of The Vehicle Code, supra, 75 PS §351.
2. A station wagon bearing commercial registration and having an overall width in excess of 80 inches at any part falls within the provisions of section 801 (/) of The Vehicle Code, supra, 75 PS §351, and must, therefore, be equipped with two electric clearance lamps located on the extreme left side of such vehicle.

 In automobile accident cases, the generally accepted view is that violation of a statutory duty constitutes evidence of negligence. In Hull v. E. H. Scott Transportation Co., 14 Erie 19, 22 (1939), we have: . . The rule that violation of a statute is negligence per se has been applied with respect to statutes covering a large variety of subjects, among which may be mentioned the operation of motor vehicles. See also Stehle v. Machine Co., 225 Pa. 348.”